         Case 6:20-cv-00544-MK             Document 37    Filed 03/17/21     Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

RYAN CRAM, et al.,

               Plaintiffs,                                           Civ. No. 6:20-cv-544-MK

       v.                                                                              ORDER

LOCAL 503 SERVICE EMPLOYEES
INTERNATION UNION, et al.,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa Kasubhai filed a Findings and Recommendation (#35), and the

matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72. Although

neither party filed objections, I reviewed the legal principles de novo. United States v. Bernhardt,

840 F.2d 1441, 1445 (9th Cir. 1998). I find no error and conclude the report is correct.

Magistrate Judge Kasubhai’s Findings and Recommendation (#35) is adopted. Defendants’

motions to dismiss (# 20, 22) are GRANTED. Plaintiffs’ claims for declaratory and injunctive

relief are dismissed, without prejudice.

IT IS SO ORDERED.

       DATED this 17th of March, 2021.

                                               _______/s/ Michael J. McShane________
                                                       Michael McShane
                                                   United States District Judge


1 – ORDER
